— Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered September 22, 1987, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Specifically, the People adduced sufficient proof to establish that the defendant knowingly entered and unlawfully remained in a television repair shop for the purpose of stealing a video cassette recorder from the premises. The defendant gained access to the premises through a rear entrance, which was not open to the public. He was neither licensed nor privileged to enter the shop. Accordingly, there is no reason to disturb his conviction for the crime of burglary in the third degree.
The defendant’s challenge to the propriety of his sentence is *494also devoid of merit since he received the minimum term permitted by statute of 2 to 4 years’ imprisonment (see, Penal Law § 70.06 [3] [d]; [4]). Mollen, P. J., Lawrence, Eiber and Hooper, JJ., concur.